Title: To Thomas Jefferson from Peter Stephen Duponceau, 5 November 1825
From: Duponceau, Peter Stephen
To: Jefferson, Thomas


 Sir
Philadelphia
5th Novr 1825
By order of the Board of Directors of the Society for the Commemoration of the landing of William Penn, I have the honor of informing you that at their meeting on the 2d inst. you have been unanimously elected an honorary member of that Svociety. I am directed also to transmit to you a printed copy of their Constitution & of their various proceedings since their first institution.I am happy in being the organ of this communication, which affords me an opportunity of renewing to you the assurance of the high Veneration & respect with whichI have the honor to be Sir Your most obedient humble servantPeter S. Du PonceauCorresponding Secretary